This is an action of tort for negligence brought by Bert Wells for expenses and loss of services suffered by him because of personal injuries sustained by his wife on October 23, 1947, when getting off a bus owned and operated by the Burlington Rapid Transit Company, Inc., while she was a paying passenger. Trial was had by jury with a verdict for the defendants. The case is here on exceptions to the failure of the court to charge as requested by the plaintiff and to the overruling of plaintiff's motion to set aside the verdict.
The case was tried below and heard here with the case,Helen Wells v. Burlington Rapid Transit Company, Inc. andCentury Indemnity Company, Inc., decided at the present term of this Court, ante, page 72, 68 A.2d 911, and involves the same questions. For the reasons specified in our opinion in that case the entry order is: Judgment affirmed. *Page 76